Case 18-10724-CMG              Doc 41 Filed 07/20/19 Entered 07/21/19 00:30:41                        Desc Imaged
                                    Certificate of Notice Page 1 of 3
Form 148 − ntcdsmcs

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 18−10724−CMG
                                         Chapter: 13
                                         Judge: Christine M. Gravelle

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Evelyn M. Cook
   95 Bray Avenue
   Middletown, NJ 07748
Social Security No.:
   xxx−xx−7610
Employer's Tax I.D. No.:


                                    NOTICE OF ORDER DISMISSING CASE


      NOTICE IS HEREBY GIVEN that an Order Dismissing the above captioned Case was entered on 7/18/19.

      Any discharge which was granted in this case is vacated. All outstanding fees to the Court incurred by the
dismissed debtor(s) are due and owing and must be paid within five (5) days from the date of this Order.




Dated: July 18, 2019
JAN: ghm

                                                                  Jeanne Naughton
                                                                  Clerk
      Case 18-10724-CMG                Doc 41 Filed 07/20/19 Entered 07/21/19 00:30:41                               Desc Imaged
                                            Certificate of Notice Page 2 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 18-10724-CMG
Evelyn M. Cook                                                                                             Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-3                  User: admin                        Page 1 of 2                          Date Rcvd: Jul 18, 2019
                                      Form ID: 148                       Total Noticed: 21


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 20, 2019.
db             +Evelyn M. Cook,    95 Bray Avenue,    Middletown, NJ 07748-5416
aty            +Mina M Beshara,    80 Business Park Drive,    Suite 110,   Armonk, NY 10504-1704
cr             +SN Servicing Corporation,    Friedman Vartolo LLP,    85 Broad Street,    Suite 501,
                 New York, NY 10004-1734
517276148      +Ammar Bazerbashi MD,    Att: O’Brien & Taylor,    175 Fairfield Ave,    Caldwell, NJ 07006-6415
517279726       Daniel Strydio,    Keansburg, NJ 07734
517276149      +Debt Recovery Solutions,    900 Merchants Concourse LI11,    Westbury, NY 11590-5142
517276150       Discover Bank,   600 New Albany Road,     New Albany, OH 43054
517276151      +KML Law Group, PC,    216 Haddon Ave,    Suite 406,   Westmont, NJ 08108-2812
517401558       MTGLQ Investors, L.P.,    PO Box 10826,    Greenville SC 29603-0826
517276153       MTGLQ Investors, LP,    c/o Shellpoint Mortgage Servicing,     PO Box 10826,
                 Greenville, SC 29603-0826
517276154       Pressler & Pressler,    7 Entin Rd,    Parsippany, NJ 07054-5020

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Jul 18 2019 22:49:09        U.S. Attorney,    970 Broad St.,
                 Room 502,    Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Jul 18 2019 22:49:07        United States Trustee,
                 Office of the United States Trustee,     1085 Raymond Blvd.,    One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
517377182       EDI: CAPITALONE.COM Jul 19 2019 02:18:00       Capital One Bank (USA), N.A.,     PO Box 71083,
                 Charlotte, NC 28272-1083
517363776       EDI: BL-BECKET.COM Jul 19 2019 02:18:00       Capital One, N.A.,    c/o Becket and Lee LLP,
                 PO Box 3001,    Malvern PA 19355-0701
517303255       EDI: DISCOVER.COM Jul 19 2019 02:18:00       Discover Bank,    Discover Products Inc,
                 PO Box 3025,    New Albany, OH 43054-3025
517276152       E-mail/Text: bncnotices@becket-lee.com Jul 18 2019 22:48:16        Kohl’s,   PO Box 3043,
                 Milwaukee, WI 53201-3043
517301538      +EDI: DRIV.COM Jul 19 2019 02:18:00       SANTANDER CONSUMER USA,    P.O. Box 560284,
                 Dallas, TX 75356-0284
517276155      +EDI: DRIV.COM Jul 19 2019 02:18:00       Santander Consumer USA,    PO Box 961245,
                 Fort Worth, TX 76161-0244
517924206      +E-mail/Text: bknotices@snsc.com Jul 18 2019 22:49:47        U.S. Bank Trust National Association,
                 As Trustee of Chalet Series III Trust,     c/o SN Servicing Corporation,    323 Fifth Street,
                 Eureka, CA 95501-0305
517924207      +E-mail/Text: bknotices@snsc.com Jul 18 2019 22:49:47        U.S. Bank Trust National Association,
                 As Trustee of Chalet Series III Trust,     c/o SN Servicing Corporation,    323 Fifth Street,
                 Eureka, CA 95501,    U.S. Bank Trust National Association 95501-0305
                                                                                                TOTAL: 10

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
517302001*        +Santander Consumer USA Inc,   POB 961245,   Fort Worth, TX 76161-0244
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 20, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 18, 2019 at the address(es) listed below:
              Albert Russo    on behalf of Trustee Albert Russo docs@russotrustee.com
              Albert Russo    docs@russotrustee.com
              Alexandra T. Garcia   on behalf of Creditor   MTGLQ Investors, L.P. NJECFMAIL@mwc-law.com,
               nj-ecfmail@ecf.courtdrive.com
              Jonathan C. Schwalb   on behalf of Creditor   SN Servicing Corporation
               bankruptcy@friedmanvartolo.com
    Case 18-10724-CMG          Doc 41 Filed 07/20/19 Entered 07/21/19 00:30:41               Desc Imaged
                                    Certificate of Notice Page 3 of 3


District/off: 0312-3          User: admin                 Page 2 of 2                  Date Rcvd: Jul 18, 2019
                              Form ID: 148                Total Noticed: 21


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Melissa S DiCerbo    on behalf of Creditor   MTGLQ Investors, L.P. nj-ecfmail@mwc-law.com,
               nj-ecfmail@ecf.courtdrive.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
              Warren Brumel     on behalf of Debtor Evelyn M. Cook wbrumel@keyportlaw.com,
               brumellawecf@gmail.com
                                                                                             TOTAL: 7
